UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D, Amendment No. 1 Under the Securities Exchange Act of 1934 ENDEAVOR IP, INC. (Name of Issuer) Common Stock, $0.0001 par value (Title of Class of Securities) 29260D105 (CUSIP Number) Franciscus Diaba 140 Broadway, 46th Floor, New York, New York 10005 Copy to: James H. Nicoll, Esq. Mackenzie Hughes LLP 101 S. Salina Street, Suite 600 Syracuse, New York 13202 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 31, 2016 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alterdisclosure provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act” or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 29260D105 1. NAMES OF REPORTING PERSON Franciscus Diaba 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) □ (b) □ 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) □ 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen. NUMBER OF SHARES 7. SOLE VOTING POWER 11,050,911 shares(1) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 0 shares EACH REPORTING 9.
